Exhibit 17.3 July 22, 2013 Pure Bioscience, Inc. 1725 Gillespie Way El Cajon, CA 92020 Re:Resignation as Director I, Paul V. Maier, hereby voluntarily tender my resignation as a member of the Board of Directors of Pure Bioscience, Inc., a Delaware corporation, effective immediately upon the date set forth above. I have appreciated the opportunity to serve with such a fine group of dedicated and hardworking directors, officers and employees, and wish all of you continued success in all of your endeavors. Very truly yours, /s/ Paul V. Maier Paul V. Maier
